      Case 7:18-cv-00113 Document 86 Filed on 03/18/20 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 FEDERICO FLORES, JR.,                          §
 MARIA GUERRERO, and                            §
 VICENTE GUERRERO,                              §
   Plaintiffs,                                  §
                                                §
 v.                                             §
                                                §
 RUTH R. HUGHS, IN HER OFFICIAL                 §          Case No. 7:18-cv-113
 CAPACITY AS TEXAS SECRETARY OF                 §
 STATE, and ARMANDINA MARTINEZ,                 §
 ALMA GARCIA, ALICIA DOUGHERTY                  §
 NO. 1, ALICIA DOUGHERTY NO. 2,                 §
 YOLANDA MARTINEZ,                              §
   Defendants.

  DEFENDANT RUTH R. HUGHS’ UNOPPOSED MOTION FOR LEAVE TO
        APPEAR FOR MOTION HEARING VIA TELEPHONE

       On January 22, 2020, the Court set a hearing on the parties’ competing motion for

summary judgment for March 25, 2020. See Dkt. No. 85. The undersigned counsel,

representing Defendant Ruth R. Hughs in her official capacity as Texas Secretary of State,

respectfully requests leave to appear for the hearing by telephone.

       Recently, federal, state and local governments have urged Americans to socially

distance in an effort to curb the spread of the coronavirus. In light of the ongoing

coronavirus pandemic, the Southern District of Texas has issued guidance to attorneys

indicating that “[a]ttorneys are encouraged to appear by telephone or video for

nonevidentiary hearings when possible.” See https://www.txs.uscourts.gov/. And the

Center for Disease Control (CDC) has explained that “[c]rowded travel settings, like

airports, may increase chances of getting COVID-19, if there are other travelers with

coronavirus infection.” See Coronavirus and Travel in the United States, available at

https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-in-the-us.html.        If   the

                                            1
     Case 7:18-cv-00113 Document 86 Filed on 03/18/20 in TXSD Page 2 of 4



motion hearing is held in person, undersigned counsel would most likely need to take a

flight to attend the hearing.

       Based on the facts and circumstances described above, it is in the best interests of

the parties and the public health for the forthcoming hearing to be conducted via

telephone. The motion hearing on March 25 will be a nonevidentiary hearing. Thus, no

party will be prejudiced by the hearing being conducted telephonically. Moreover,

undersigned counsel has conferred with counsel for Plaintiffs and counsel for the EVBB

Defendants, and they are unopposed to this motion.

       For these reasons, Defendant respectfully requests leave to appear for the March

25 hearing telephonically.




                                            2
    Case 7:18-cv-00113 Document 86 Filed on 03/18/20 in TXSD Page 3 of 4



Dated: March 18, 2020.             Respectfully submitted.

                                   K E N P AXT ON
                                   Attorney General of Texas

                                   J E FFE RY C. M AT EE R
                                   First Assistant Attorney General

                                   D ARRE N L. M C C ARTY
                                   Deputy Attorney General for Civil Litigation

                                   T H OM AS A. A L BRIGHT
                                   Chief, General Litigation Division

                                   /s/ Michael R. Abrams
                                   MICHAEL R. ABRAMS
                                   Southern District ID No. 2513900
                                   Texas Bar No. 24087072
                                   Attorney-in-Charge
                                   Assistant Attorney General
                                   General Litigation Division
                                   P.O. Box 12548, Capitol Station
                                   Austin, Texas 78711-2548
                                   Telephone: (512) 463-2120
                                   Facsimile: (512) 320-0667
                                   michael.abrams@oag.texas.gov

                                   Counsel for Defendant Ruth R. Hughs, in
                                   her Official Capacity as Texas Secretary
                                   of State




                                     3
     Case 7:18-cv-00113 Document 86 Filed on 03/18/20 in TXSD Page 4 of 4



                          CERTIFICATE OF CONFERENCE

      I hereby certify that on March 17, 2020, I conferred with counsel for Plaintiffs and
counsel for the EVBB Defendants. All parties are unopposed to this motion.


                                           /s/ Michael R. Abrams
                                           Michael R. Abrams
                                           Assistant Attorney General



                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically
with the Court and delivered by CM/ECF on March 18, 2020, to all counsel of record.


                                           /s/ Michael R. Abrams
                                           Michael R. Abrams
                                           Assistant Attorney General




                                              4
